C. E. CHILLINGWORTH, Circuit Judge.
This cause was duly tried by the court. Plaintiff seeks damages because of a dog bite. .The evidence is clear as to liability.
The plaintiff, age 67, was under the treatment of a doctor for sixty days, making many trips to his office. . She undoubtedly suffered considerably from shock and fright, and has sustained pain and suffering through the dog bite, but no permanent injury or damage other than a scar on her ankle.
Under this state of the evidence and the law, the court finds that plaintiff should be awarded the sum of $71.44 as cash outlay, with interest at 6% per annum on said sum in the amount of $4.28, together with compensatory damages in the amount of $800, making the total sum of $875.72.
It is ordered that plaintiff do have and recover of the defendants the aforesaid sum of $875.72, together with $21.10 costs, for all of which let execution issue..